Citation Nr: 1522251	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by private providers from September 21, 2012 to September 25, 2012.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) West Palm Beach, Florida, Medical Center.

The issue of a claim under 38 U.S.C.A. § 1151 has been raised by the record in a statement included as part of the Veteran's substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for the cost of emergency medical care he received at Jupiter Medical Center from September 21, 2012 to September 25, 2012.  In the statement of the case issued in August 2013, the Veteran was advised that reimbursement had been denied based on findings that he had sought non-emergent care, and that a VA facility had been feasibly available at the time.  The original denial apparently occurred in February 2013, but that denial has not been associated with the file.  After a review of the record, the Board finds that further development is needed prior to appellate consideration.

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions. 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  There is no indication from the record, nor has the Veteran alleged, that he meet any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Section 1725, part of the Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement, the Veteran has to meet all nine requirements set forth in 38 C.F.R. § 17.1002.

Section 1725 (d) requires that the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part). 

In addition, reimbursement requires that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).  38 U.S.C.A 1725 (e).

As noted, the original denial in February 2013 has not been associated with the claims file before the Board.  In that respect, the Veteran's initial claim for reimbursement also has not been associated with the file.  In addition, it appears that the private caregivers involved with the hospitalization from September 21, 2012 to September 25, 2012, also submitted claims, invoices, or other paperwork, i.e., Jupiter Medical Center, Adult Urology Clinic, P.A., Jupiter Imaging Associates, Inc., Jupiter Emergency Specialists, and Jupiter Pathology Consultants.  All of these documents must be associated with the file.

It is also not clear from the Board's review of the claims file that all records of treatment at Jupiter Medical Center and the other medical providers have been associated with the file.  It contains the admission history and physical, the discharge summary, a consultant's report, laboratory, pathology, and radiological reports plus the emergency room records where the Veteran was seen first before admission.  Additional doctor's progress notes and nurse's notes are not included.  Besides helping the Board determine whether the Veteran acted as a reasonably prudent lay person who believed he needed immediate medical attention, these notes may establish whether VA was contacted regarding admission.  A complete set of the records should be obtained by the Veteran or he should be asked to complete a VA Form 21-4142, which would authorize VA to obtain the records of Jupiter Medical Center, Adult Urology Clinic, P.A., Jupiter Imaging Associates, Inc., Jupiter Emergency Specialists, and Jupiter Pathology Consultants.

The statement of the case also references treatment at VAMC shortly before and after the admission to Jupiter Medical Center.  The Veteran states he was briefly treated and sent home, which is why he next went to the Jupiter Medical Center.  The medical treatment notes from VAMC have not been associated with the file before the Board.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  On remand, the AOJ shall associate all VAMC records of the Veteran with the file.  

After the Veteran's claim was initially received, the AOJ did not send out a letter explaining what are the Veteran's responsibilities and what is VA's responsibilities regarding evidence.  VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§, 5103, 5103A, 38 C.F.R. §§ 3.156(a), 3.159.  See also Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005) (the United States Court of Appeals for Veterans Claims appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error).

The provisions of Chapter 17 of 30 U.S.C., and 38 C.F.R. Section 17, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  At this juncture, the Board cannot say the facts are not in dispute and that the law and not the facts are dispositive in resolution of the claim.  Therefore, the Board has determined that the AOJ should first send the Veteran a VCAA letter advising him how to substantiate a claim for medical expense reimbursement under the provisions of 38 U.S.C.A. §§ 1725.  This VCAA letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b) ) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)).

Finally, after all of the development is completed, the AOJ should prepare a supplemental statement of the case that provides the Veteran with all applicable laws and regulations for a claim under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice including the evidentiary requirements under 38 U.S.C.A. §§ 1725, notifying the Veteran (1) any information or lay or medical evidence that is necessary to substantiate his private medical expenses claim for a nonservice-connected condition under the amended/revised version of § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act, (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This VCAA letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b) ) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)).

2.  Associate the Veteran's initial claim and the February 2013 denial document with the claims file.  If either of these documents are not available, the AOJ must
(a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Ask the Veteran to submit or authorize VA to obtain the medical records of Jupiter Medical Center, Adult Urology Clinic, P.A., Jupiter Imaging Associates, Inc., Jupiter Emergency Specialists, and Jupiter Pathology Consultants.

The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All efforts to obtain these records must be in writing and documented in the file.  If, after making two reasonable efforts to obtain these records, the AOJ is unable to secure same, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) explain that the claim will be decided based on the evidence available, and (d) explain that if the evidence is later submitted, the claim may be readjudicated.

4.  Obtain all VA medical records of treatment of the Veteran at the West Palm Beach, Florida VAMC and associated outpatient clinics.   

All attempts to secure these records, and any response received, must be documented in the claims file. If no records are available, a response to that effect should be documented in the file.

5.  After the foregoing development has been completed, pursuant to 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008, the AOJ should make a specific, documented finding as to each of the following: 

i.  At the time of the treatment did the Veteran have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for that treatment; 

ii.  Was the Veteran financially liable for the treatment; 

iii.  Has the Veteran exhausted without success all claims and remedies reasonably available to him or the provider against any third party for payment of the treatment; 

iv.  Was the Veteran enrolled in the VA health care system within the 24-month period preceding the furnishing of the treatment; and 

v.  Was the emergency services provided in a hospital emergency department or a similar facility held out as providing emergency care to the public? 

vi.  was the treatment for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health?  

vii.  Were VA facilities feasibly available?

6.  After the above development is complete, adjudicate the claim under 38 U.S.C.A. § 1725.  If the benefit sought is denied, provide the Veteran with a supplemental statement of the case that provides the Veteran with all applicable laws and regulations for a claim under 38 U.S.C.A. § 1725, including C.F.R. § 17.1002, and a discussion of how such laws and regulations affect the determination.  The Veteran must be provided an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

